Citation Nr: 1114864	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  09-34 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a hip disability, to include as due to service-connected disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1969 to August 1970 and from October 1972 to September 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from various rating decisions of the RO.

By way of a December 2007 rating decision, the RO denied service connection for hip pain.  The Veteran submitted more evidence.

By way of a July 2008 rating decision, the RO again denied service connection for a hip disability.  However, the RO granted service connection for low back pain (claimed as lumbago) and assigned a 10 percent rate, effective on May 11, 2007.  

In a 2008 rating decision, the RO denied service connection for a hip disability.  The Veteran filed a timely appeal.

In September 2010, the Veteran and his spouse testified at a hearing held at the RO before the undersigned Veteran's Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

In an August 2006 letter, R.M., a Doctor of Chiropractic (D.C.), explained that the Veteran required treatment of his lower back due to the fact that he had a bad right knee that caused him to walk awkwardly placing pressure and strain on the hips.  

The Veteran underwent a VA examination in October 2007.  The VA examiner noted that the Veteran fell off a crane and injured his right knee.  He subsequently had seven surgeries on his right knee.  The Veteran took early retirement from the Postal Office due to the right knee, back and hip pain.  

The VA examiner stated that the Veteran's gait showed a limp on the right side.  He had periods of flare-ups about three times per month.  

The VA examiner noted that there was no inflammatory arthritis of the hips.  There was no edema, heat, weakness, instability, tenderness on deep palpation or ankylosis.  

There was guarding and hesitancy in the movement of the hips.  The X-ray studies of the hips demonstrate no fractures, dislocations or any other bone, or joint abnormalities.  He was diagnosed with bilateral hip pain with normal radiology findings.  

The VA examiner noted that there was pain on repeated use and during flare-ups.  There was no fatigue or weakness, but he had a lack of endurance and incoordination.  

In a March 2008 letter, R. M., D.C., diagnosed the Veteran with bilateral pelvic segmental dysfunction, bilateral sacroiliac inflammation and lumbago.  He noted that the Veteran had had chiropractic treatment on his lower back due to the fact that he "had a bad right knee and arthritis [], which cause[d] him to walk awkwardly putting more weight on one side causing an imbalance of pressure on one hip resulting in that hip undergoing increased strain resulting in inflammation and pain."

In a letter received in September 2009, R.M., D.C., explained, in part, that the Veteran's condition began with constant knee pain.  The Veteran compensated for the knee pain by putting abnormal stress on both of his sacroiliac joints and hip (glenofemoral) joints.  This, in turn, led to chronic pain in both sacroiliac and glenofemoral joints from the constant and abnormal strain.

As noted, the statements from R. M., D.C. provides a basis for linking his claim hip manifestations to the service-connected right knee and back conditions.  As such, the Board finds that further development, to include a VA examination, along consideration of all the evidence of record, addressing the question of etiology is necessary.  38 U.S.C.A.§ 5103A(d).

At the September 2009 hearing, the Veteran testified that he experienced reduced blood flow into his hips.  And, that he had irritation to his nerve endings and muscles in that area.  (See September 2009 Hearing Transcript, pp. 22-23).

Prior to arranging for the Veteran to undergo a VA examination, the RO should obtain and associate with the claims folder all outstanding VA medical records (e.g., Atloona VA Medical Center) and pertinent private records (e.g., treatment records from R.M., D. C.).  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED to the RO for the following action:

1,  The RO should take appropriate action to obtain copies of all pertinent records of medical treatment received by the Veteran for his claimed  hip condition that are not currently associated with the claims file (e.g., Atloona VA Medical Center and treatment records from R.M., D. C.).  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

2,  After undertaking any development deemed necessary, the RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed hip disorder.  The claims file should be made available to the examiner for review in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  Based upon the results of the examination and a review of the claims file.  

Based upon his/her review of the record, the examiner should offer an opinion as to whether the Veteran has a current hip disability that was caused or aggravated by the service-connected knee and back disabilities.  

A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of service medical records to provide a negative opinion).  

Further, the VA examiner should comment about R.M., D.C. written opinions.

If the examiner finds that he/she must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope for a medical professional conversant in VA practices.

3.  After completing all indicated development, the RO should readjudicate the claim of service connection for a hip disability to include as due to his service-connected disability in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

